—Judgment unanimously affirmed. Memorandum: The record supports the suppression court’s finding that defendant, despite his mild mental retardation, effectively waived his Miranda rights (see, People v Williams, 62 NY2d 285, 287; People v Orlando LL., 188 AD2d 685, lv denied 81 NY2d 845; People v Matthews, 148 AD2d 272, lv dismissed 74 NY2d 950). Defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of On*1039tario County Court, Henry, Jr., J. — Rape, 1st Degree.) Present —Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.